UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 1/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) Arizona3.7% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,786,224 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 3,625,000 3,817,922 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,390,600 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,684,100 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 3,832,800 California18.0% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,285,327 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 3,270,000 3,523,785 California, Economic Recovery Bonds 5.00 7/1/20 5,000,000 5,409,550 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 7,784,482 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,355,900 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,064,080 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,000,000 3,385,290 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 12,710,000 14,354,801 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 6,270,000 5,447,689 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,196,460 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 8,300,000 7,632,016 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 5,900,000 4,602,708 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 2,750,000 1,899,507 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.88 6/1/13 2,170,000 a 2,622,987 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 1,920,000 a 2,322,298 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,740,223 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,469,500 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,256,700 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,598,715 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,239,080 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,613,900 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 5,115,000 5,405,890 Colorado4.7% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,162,337 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 30,000 30,695 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 2,170,000 2,298,659 Denver City and County, Airport Revenue (Insured; AMBAC) 6.00 11/15/17 5,000,000 5,152,650 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0.00 6/15/11 6,125,000 a,b 2,291,056 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 8,250,000 a 9,130,192 University of Colorado Hospital Authority, Revenue 5.25 11/15/39 4,810,000 4,745,402 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,130,210 Florida7.2% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 1,000,000 1,007,880 Capital Projects Finance Authority, Revenue (Capital Projects Loan Program-AAAE Airport Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/14 1,485,000 1,561,804 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program-Florida Universities) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/17 2,520,000 2,521,588 Escambia County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 5.50 10/1/21 1,770,000 1,781,116 Florida Department of Children and Family Services, COP (South Florida Evaluation Treatment Center Project) 5.00 10/1/21 1,000,000 1,038,920 Florida Housing Finance Agency, Housing Revenue (Brittany of Rosemont Apartments Project) (Insured; AMBAC) 7.00 2/1/35 6,000,000 6,007,440 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 1,500,000 1,505,745 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 4,250,000 4,252,040 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 6.00 11/15/11 2,500,000 a 2,748,875 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/33 1,285,000 1,248,442 Miami-Dade County, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/17 2,595,000 2,781,373 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; Assured Guaranty Municipal Corp.) 5.70 7/1/21 400,000 405,468 Orange County Housing Finance Authority, MFHR (Palm Grove Gardens) (Collateralized; FNMA) 5.15 1/1/23 1,175,000 1,198,876 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,580,000 2,339,260 Osceola County Industrial Development Authority, Revenue (Community Provider Pooled Loan Program) 7.75 7/1/17 831,000 830,917 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 c 107,457 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 b 1,079,823 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 b 435,430 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/33 4,000,000 b 915,480 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,545,000 1,480,944 Village Center Community Development District, Utility Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/23 1,000,000 989,550 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,884,697 Winter Springs, Water and Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/20 1,585,000 1,641,711 Georgia1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 3,784,406 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 2,000,000 2,056,740 Illinois3.2% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.45 9/1/29 1,250,000 1,300,375 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,616,300 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 7,000 7,006 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 170,187 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/23 5,000,000 5,370,100 Kansas1.3% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 1,890,000 1,944,848 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,085,040 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,117,000 Kentucky2.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,799,805 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 1,000,000 1,033,750 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,137,900 Louisiana1.1% Louisiana Housing Finance Agency, SFMR (Home Ownership Program) (Collateralized: FNMA and GNMA) 6.40 12/1/30 820,000 861,156 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,069,900 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 3,019,638 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,013,920 Massachusetts4.3% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,884,440 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/30 9,485,000 11,246,365 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,394,826 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/30 5,500,000 6,296,840 Michigan6.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,462,180 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,853,950 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/18 1,500,000 1,591,800 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/19 8,500,000 9,020,200 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,025,000 6,172,657 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 392,694 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) (Prerefunded) 6.25 6/1/12 2,640,000 a 2,989,853 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,287,800 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized; GNMA) 6.95 12/1/31 1,175,000 1,208,029 Missouri1.5% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,468,395 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,629,450 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 70,000 71,487 Nevada.9% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,860,000 2,942,168 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 2,000,000 d 1,992,320 New Jersey2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 6,300,000 7,127,379 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 6,122,615 New Mexico1.0% Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,233,500 New York5.8% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 e,f 10,383,562 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,643,000 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,006,590 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/17 3,500,000 4,171,090 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 4,503,300 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.25 7/1/24 3,345,000 3,484,854 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,947,125 North Carolina5.7% Charlotte, Water and Sewer System Revenue 5.00 7/1/34 3,000,000 3,207,960 North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,080,000 3,316,359 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 6,475,000 6,686,473 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 8,569,800 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.45 8/15/20 1,000,000 982,380 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 2,565,000 2,370,060 University of North Carolina Board of Governors of the University of North Carolina at Chapel Hill, General Revenue 5.00 12/1/34 5,850,000 6,079,028 Ohio3.1% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,000,450 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 7,000,000 7,080,780 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 b 6,757,332 Oklahoma1.6% McGee Creek Authority, Water Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/13 4,365,000 4,611,972 Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,351,520 Oregon1.0% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 4,885,000 5,264,027 Pennsylvania1.3% Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,808,840 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,579,600 South Carolina1.0% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,388,650 Tennessee1.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/31 4,955,000 4,957,428 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 8,000,000 c 3,726,880 Texas7.9% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 5,000,000 a 5,291,800 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 2,000,000 f 1,405,940 Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 3,000,000 1,387,860 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 3,251,300 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/21 3,000,000 3,076,320 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 11,850,000 12,592,165 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,586,644 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 7,216,277 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,500,000 3,519,565 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,550,000 3,856,898 Washington3.8% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 2,000,000 2,127,460 Washington, GO (Various Purpose) 5.00 2/1/28 5,000,000 5,406,800 Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7.13 7/1/16 10,425,000 13,113,920 West Virginia.7% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 2,387,500 West Virginia Hospital Finance Authority, HR (Charleston Area Medical Center, Inc.) (Prerefunded) 6.00 9/1/10 1,440,000 a 1,502,338 Wisconsin3.9% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 13,350,000 a 15,189,496 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,186,910 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,080,680 U.S. Related2.2% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 2,990,220 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 2,500,000 3,139,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 d 987,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,164,450 Total Investments (cost $527,364,096) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Non-income producingsecurity in default. d Purchased on a delayed delivery basis. e Collateral for floating rate borrowings. f Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities had a total market value of $11,789,502 or 2.1% of net assets. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $527,364,096. Net unrealized appreciation on investments was $22,182,522 of which $33,425,032 related to appreciated investment securities and $11,242,510 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 549,546,618 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
